A petition for rehearing has been filed in this case, and the attention of the court has been called to a letter filed with the clerk of the court, written by the county attorney of Sequoyah county, who tried this case in the district court of that county. The writer of this opinion had not examined the letter when the opinion was prepared.
In this letter, the county attorney states:
"Lockhart told us that Oliver had nothing to do with, and didn't even know about the commission of the crime and in substance told us that the crime was committed by the persons and in the manner that Leon had testified at his, Lockhart's, preliminary hearing, adding that his brother, Sam Lockhart, was there and helped some when they first started loading the furniture, but that he ran off when he saw the lights of a car coming in their direction, and that Lee Scott, who is now dead, also helped with the furniture, that they hauled it on his, Lockhart's truck, south to Stigler, then to Okmulgee and on to Muskogee, where they sold it. We then talked with Sam Lockhart, who is now in the army and was here on leave at that time, and he told us the same things, that is, up to where he left them when they were loading the furniture."
Since the motion for rehearing has been filed, the county attorney who prosecuted this defendant has expressed to this court that from his personal examination of the facts, he is now convinced that this defendant did not commit the crime for which he was convicted, and had no part therein. *Page 251 
While this statement in no way binds the court, we are now convinced that there is too much doubt as to whether this defendant was actually present and participated in the commission of this crime, or that he even knew of its commission.
From the record it clearly appears that Rex Lockhart should have been held for trial in the district court, by the justice of the peace.
The evidence that only two parties came with the truck and furniture to the home of Bert Henry in Okmulgee on the morning of February 20, 1939, and that only two parties were present when the furniture was sold to Homer Dade in Muskogee, and only two persons were present at the time Dade overtook the truck, are circumstances which tend to corroborate the statements made by Leon Whitworth in his affidavit attached to the motion for new trial, and his evidence given at the preliminary hearing of Rex Lockhart.
The only positive testimony against the defendant is his identification by the witness Homer Dade. There now appear too many circumstances that he could have been mistaken in his identity of the defendant, and that the party with whom he dealt was Leon Whitworth, the brother of the defendant.
This court does not desire that anyone be imprisoned for a crime he did not commit. Our investigation of this case now convinces us that the judgment of the district court of Sequoyah county should be reversed and remanded, and the present county attorney of Sequoyah county should fully investigate the facts and take such action as he deems the facts justify. *Page 252 
The judgment of the district court of Sequoyah county is reversed and remanded.
JONES, J., concurs. DOYLE. J., not participating.